Exhibit 10.02

CSG SYSTEMS INTERNATIONAL, INC.

SECOND AMENDED AND RESTATED 1996 EMPLOYEE STOCK PURCHASE PLAN

ARTICLE I

GENERAL

1.1 Purpose of the Plan. The purpose of the CSG Systems International, Inc.
Second Amended and Restated 1996 Employee Stock Purchase Plan (the “Plan”) is to
provide Eligible Employees of the Company and its Designated Subsidiaries with a
program for the regular purchase of Shares from the Company through periodic
payroll deductions and dividend reinvestments, thereby giving Participants the
opportunity to acquire a proprietary interest in the success of the Company.

1.2 Definitions. For purposes of the Plan, the following words and phrases shall
have the meanings indicated, unless the context clearly indicates otherwise:

 

  (a) “Adjusted Price” means an amount equal to eighty-five percent (85%) of the
Fair Market Value on the last trading day of the Purchase Period for which an
Adjusted Price is being determined.

 

  (b) “Agent” means the independent agent appointed pursuant to Section 1.4.

 

  (c) “Board” means the board of directors of the Company.

 

  (d) “Company” means CSG Systems International, Inc., a Delaware corporation.

 

  (e) “Designated Subsidiary” means a Subsidiary designated by the Board for
participation in the Plan.

 

  (f) “Eligible Employee” means a person who is of majority age in his or her
domicile state or other applicable jurisdiction and is a full-time or part-time
employee of the Company or a Designated Subsidiary, except that a temporary
employee and an employee who has been designated by the Board of Directors of
the Company as an executive officer of the Company or is otherwise subject to
the provisions of Section 16(b) of the Securities Exchange Act of 1934 shall not
be eligible to participate in the Plan.

 

  (g)

“Fair Market Value” means the last sale price of the Shares as quoted on the
Nasdaq Stock Market on the trading day for which the determination is being
made, or, in the event that no such sale takes place on such day, the average of
the reported closing bid and asked prices on such day, or, if the Shares are



--------------------------------------------------------------------------------

 

listed on another national securities exchange, the last reported sale price on
the principal national securities exchange on which the Shares are listed or
admitted to trading on the trading day for which the determination is being
made, or, if no such reported sale takes place on such day, the average of the
closing bid and asked prices on such day on the principal national securities
exchange on which the Shares are listed or admitted to trading, or, if the
Shares are neither quoted on the Nasdaq Stock Market nor listed or admitted to
trading on another national securities exchange, the average of the closing bid
and asked prices in the over-the-counter market on the day for which the
determination is being made as reported through Nasdaq, or, if bid and asked
prices for the Shares on such day are not reported through Nasdaq, the average
of the bid and asked prices for such day as furnished by any New York Stock
Exchange member firm regularly making a market in the Shares selected for such
purpose by the Chief Executive Officer of the Company, or, if none of the
foregoing is applicable, the fair market value of the Shares as determined in
good faith by the Chief Executive Officer of the Company in his sole discretion.

 

  (h) “Participant” means an Eligible Employee who has elected to participate in
the Plan pursuant to Section 2.1.

 

  (i) “Purchase Period” means the period established pursuant to Section 2.2
which determines the times for the issuance of Shares by the Company to the
Agent pursuant to Section 2.2

 

  (j) “Shares” means shares of Common Stock, $0.01 par value per share, of the
Company.

 

  (k) “Subsidiary” means a corporation or other entity of which not less than
50% of the voting shares or other voting interests are held by the Company or a
Subsidiary, whether or not such corporation or other entity now exists or
hereafter is organized or acquired by the Company or a Subsidiary. The plural
form of such word is “Subsidiaries”.

1.3 Effective Date and Term of Plan. The original effective date of the Plan was
September 1, 1996. This second amendment and restatement of the Plan shall
become effective upon its approval by the stockholders of the Company at the
2011 annual meeting of the stockholders of the Company. The Plan shall remain in
effect indefinitely, subject to termination by the Board as of the end of any
Purchase Period and subject to the provisions of Section 1.5.

1.4 Appointment and Removal of the Agent. The Company shall appoint an
independent bank, trust company, brokerage firm, or other financial institution
or an affiliate thereof to administer the Plan (including but not limited to the
establishment of such procedures as reasonably may be necessary to accomplish
such administration in a manner consistent with the purposes of the Plan), keep
the records of the Plan reflecting the interests of Participants, hold Shares
acquired under the Plan on behalf of Participants, and generally act as the
agent of

 

2



--------------------------------------------------------------------------------

Participants in the manner and to the extent provided in the Plan. The Agent may
resign at any time by giving written notice of such resignation to the Company
at least thirty (30) days prior to the effective date of such resignation. The
Company may remove the Agent at any time by giving written notice of such
removal to the Agent at least thirty (30) days prior to the effective date of
such removal. In the event of the resignation or removal of the Agent, the
Company promptly shall appoint a new Agent. The Company shall provide the names
and addresses of all Participants to the Agent to facilitate direct
communications by the Agent to the Participants.

1.5 Shares Available Under the Plan. The maximum number of shares which the
Company may issue under the Plan on and after the date of the 2011 annual
meeting of stockholders of the Company is the sum of (a) the number of Shares
which were available for issuance under the Plan as of the day immediately
preceding the date of the 2011 annual meeting of stockholders of the Company,
plus (b) 750,000 Shares; and the Company shall reserve and keep available for
issuance under the Plan such maximum number of shares. In the event of an
increase in the number of outstanding Shares by reason of a stock dividend or
stock split, the number of Shares then remaining available for issuance under
the Plan shall be increased proportionately.

1.6 Action by the Company. Unless otherwise expressly provided by the Plan or
the Board, whenever an action is required by or permitted to the Company under
the Plan and is not expressly required to be taken by the Board, such action
shall be taken by the Chief Executive Officer of the Company or his or her
delegate.

ARTICLE II

PLAN PARTICIPATION

2.1 Enrollment and Payroll Deductions. Participation in the Plan is voluntary.
An Eligible Employee may elect to participate in the Plan by completing the
necessary enrollment steps prescribed by the Company to authorize periodic
payroll deductions by the Company from such Eligible Employee’s wages of the
periodic amount specified by such Eligible Employee. Payroll deductions with
respect to an Eligible Employee shall commence as soon as administratively
practicable after the enrollment and payroll deduction authorization of such
Eligible Employee is received and accepted by the Company. If a Participant’s
wages are paid on a biweekly schedule, then the biweekly payroll deduction
amount specified by such Participant in his or her payroll deduction
authorization must be a minimum of $10.00 and may not exceed $500.00; in the
case of Participants whose compensation is paid in a currency other than United
States dollars, the applicable limits shall be the approximate equivalents of
such minimum and maximum amounts fixed from time to time by the Company in
administratively convenient units of such other currency. If a Participant’s
wages are paid on a schedule other than biweekly, then the periodic payroll
deductions referred to in this Section 2.1 shall be made with respect to such
Participant in accordance with such schedule as reflected in such Participant’s
payroll deduction authorization; and the Company shall proportionately adjust
the minimum and maximum permitted payroll deductions applicable to such
Participant. A Participant may change his or her periodic payroll deduction
amount by completing the necessary steps prescribed by the Company; such change
shall

 

3



--------------------------------------------------------------------------------

be effective as soon as administratively practicable after the change form is
received and accepted by the Company. A Participant may cease participation in
the Plan as of any payroll date by giving notice of such cessation to the
Company in such form as the Company may specify at least fifteen (15) days prior
to such payroll date. The Agent shall continue to maintain the Plan account of a
Participant who ceases participation in the Plan until such Participant
instructs the Agent either to issue the Shares held in such Plan account to such
Participant or to sell such Shares and remit the net proceeds of such sale to
such Participant as provided in Section 2.5.

2.2 Purchase Period and Issuance of Shares to Agent. Unless the Company
establishes a different Purchase Period, the Purchase Period shall be each
calendar month. The Company may change the Purchase Period from time to time,
but in no event shall the Purchase Period be longer than six (6) calendar
months. If the Company elects to change the Purchase Period, then the Company
will notify each then Participant of such impending change, in writing or
electronically, not less than sixty (60) days prior to the effective date of
such change. On the last business day of each Purchase Period, the Company shall
notify the Agent in written or electronic form of the aggregate United States
dollar amount withheld for each Participant during such Purchase Period and
shall instruct the transfer agent for the Shares to issue to the Agent (in such
form or nominee name as the Agent may direct) as an original issuance of
authorized but unissued Shares or as the reissuance of Shares held by the
Company as treasury shares (and shall provide such transfer agent with such
additional documentation as may be required for such purpose) that number of
full Shares which is equal to (a) the aggregate United States dollar amount
withheld pursuant to the Plan for all Participants during such Purchase Period
divided by (b) the Adjusted Price; any portion of such aggregate dollar amount
that is insufficient to purchase a full Share shall be carried over to the next
Purchase Period. Upon the issuance or reissuance of such number of full Shares,
the amount referred to in clause (a) of the preceding sentence (less any amount
carried over to the following Purchase Period) shall be deemed to have been paid
to and received by the Company, and shall be appropriately reflected on the
books of the Company, as the consideration for such number of newly issued or
reissued full Shares. For purposes of determining the United States dollar
amount withheld from the wages of Participants whose compensation is paid in a
currency other than United States dollars, the amount withheld in such other
currency shall be converted to United States dollars on the basis of the
applicable exchange rate quoted in The Wall Street Journal or another reliable
source for the next-to-the-last business day of the Purchase Period involved.

2.3 Allocation of Shares Among Participants. The Agent shall establish and
maintain a separate Plan account for each Participant and shall allocate the
Shares acquired by the Agent pursuant to Section 2.2 for a particular Purchase
Period among the Plan accounts of those Participants whose payroll deductions
provided the funds used to acquire such Shares. Such allocation shall be made in
the Plan records maintained by the Agent in proportion to the United States
dollar amount of funds so provided by each Participant and, if fractional shares
are involved, shall be made to three decimal places. Subject to the provisions
of Section 2.5, the Agent shall hold in its name or the name of its nominee, for
the benefit of all Participants, all shares acquired under the Plan. The Agent
shall regularly make available to each Participant, either in written or
electronic form, current information with respect to the Participant’s Plan
account showing acquisitions of Shares, dividends credited, sales or issuances
of Shares, any applicable commissions or fees charged to such Participant, and
the number of Shares then held.

 

4



--------------------------------------------------------------------------------

2.4 Dividends and Distributions. Dividends and other distributions by the
Company with respect to Shares held by the Agent under the Plan shall be
allocated or otherwise dealt with by the Agent as follows:

 

  (a) Cash Dividends. Cash dividends received by the Agent on Shares allocated
to Participants’ Plan accounts shall be used by the Agent to acquire additional
Shares for such Participants by remitting the aggregate amount of such cash
dividends to the Company to be added to the amount applied to the next
acquisition of Shares from the Company pursuant to Section 2.2.

 

  (b) Stock Dividends and Stock Splits. Stock dividends and stock splits shall
be credited to Participants having Shares allocated to their Plan accounts to
the extent that such stock dividends and stock splits are attributable to such
Shares.

 

  (c) Stock Rights. If the Company makes available to its stockholders generally
rights to subscribe to additional Shares or other securities, then such rights
accruing on Shares held by the Agent under the Plan shall be sold by the Agent
and the net proceeds of such sale shall be applied to the acquisition from the
Company of additional Shares for Participants in the same manner as cash
dividends are applied.

2.5 Issuance of Shares to Participant; Sale of Shares for Participant. Upon the
request of a Participant, the Agent will arrange for some or all of the Shares
in such Participant’s Plan account to be issued to such Participant as promptly
as practicable. Upon the issuance of such Shares, such Participant’s Plan
account will be appropriately debited. Upon the request of a Participant, the
Agent will sell for the account of such Participant any or all of the Shares in
such Participant’s Plan account and shall remit the proceeds of such sale, net
of applicable brokerage commissions (if any), to such Participant as promptly as
practicable. If a Participant requests that sale proceeds be remitted to such
Participant in a currency other than United States dollars, then the requested
currency exchange will be made at the prevailing rate for transactions of the
size involved as determined in the sole discretion of the Agent or its designee
for such purpose, and such Participant will bear all expenses incurred by the
Agent in effecting such currency exchange. The Agent shall process transactions
involving fractional Shares in such manner as the Agent deems appropriate for
the particular transaction. Requests by Participants pursuant to this
Section 2.5 may be made in writing or by such electronic or other means as the
Agent may provide.

2.6 Voting Rights. A Participant will have the right to vote the Shares in his
or her Plan account in accordance with the Agent’s customary procedures for the
voting of shares held in “street name” or other similar types of accounts;
however, a Participant is not a stockholder of record of the Company with
respect to any Shares held in such Participant’s Plan account.

2.7 Expenses. The Company will bear all of the expenses of administering the
Plan, including but not limited to the Agent’s fees and any transfer taxes and
expenses of issuing Shares to Participants. However, a Participant will bear any
expenses incurred by the Agent in selling Shares held for such Participant under
the Plan, including but not limited to applicable brokerage commissions and
currency exchange expenses.

 

5



--------------------------------------------------------------------------------

2.8 Termination of Eligibility. If a Participant ceases to be eligible to
participate in the Plan for any reason, including but not limited to the
termination of such Participant’s employment by the Company or a Designated
Subsidiary, then such Participant may no longer participate in the Plan through
payroll deductions. If a Participant ceases to be eligible to participate in the
Plan for a reason other than such Participant’s death, then the Agent shall
maintain such Participant’s Plan account pending the Agent’s receipt of
instructions either from the Participant or from the Company as to the issuance
or sale of the Shares in such Plan account in accordance with Section 2.5 If a
Participant dies, then the Agent shall maintain the deceased Participant’s Plan
account pending the Agent’s receipt of instructions as to the disposition of
such Plan account from the duly authorized representative of the deceased
Participant’s estate.

2.9 Termination of Plan. If the Company terminates the Plan, then the Agent
shall arrange for the full Shares in a Participant’s Plan account to be issued
to such Participant as promptly as practicable and shall sell for the account of
such Participant any fractional Shares in such Participant’s Plan account and
remit the proceeds of such sale, net of applicable brokerage commissions (if
any), to such Participant as promptly as practicable. However, in its
discretion, the Company may provide additional alternatives for the disposition
of the Shares in a Participant’s Plan account upon the termination of the Plan.

2.10 Rules for Foreign Jurisdictions. Notwithstanding any other provisions of
the Plan to the contrary, the Company and, to the extent permitted under
applicable law, the Chief Executive Officer of the Company or his or her
delegate may, in its or his or her sole discretion, amend or vary the terms of
the Plan in order to conform such terms to the tax, employment, securities law,
or other requirements of each non-U.S. jurisdiction where a Designated
Subsidiary is located or to accomplish the purpose of the Plan with respect to
the Eligible Employees employed in such non-U.S. jurisdiction. Each of the
Company and, to the extent permitted under applicable law, the Chief Executive
Officer of the Company or his or her delegate may, where it or he or she deems
appropriate in its or his or her sole discretion, establish one or more
sub-plans of the Plan for such purposes. The Company and, to the extent
permitted under applicable law, the Chief Executive Officer of the Company or
his or her delegate may, in its or his or her sole discretion, establish
administrative rules and procedures to facilitate the operation of the Plan in
such non-U.S. jurisdictions. For purposes of clarity, the terms of the Plan
which vary for a particular non-U.S. jurisdiction or the terms of any sub-plan
of the Plan for a particular non-U.S. jurisdiction shall be reflected in a
written addendum to the Plan or a written sub-plan document for such non-U.S.
jurisdiction.

 

6



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

3.1 Interpretation and Administration. The Chief Executive Officer of the
Company or his or her delegate shall have the authority from time to time (a) to
establish rules and regulations for the operation of the Plan, (b) to interpret
the Plan, (c) to decide any and all questions which may arise in connection with
the Plan, and (d) to modify any of the administrative provisions of the Plan to
facilitate the proper and efficient administration of the Plan. Any delegate of
the Chief Executive Officer of the Company for purposes of the Plan shall not
make any discretionary decision which pertains directly to such delegate as a
Participant and not to all Participants generally.

3.2 Nonassignability. A Participant shall not have any right to sell, assign,
transfer, pledge, or otherwise encumber or convey such Participant’s Plan
account or any interest therein except pursuant to Section 2.5. No Plan account
shall be subject to attachment, garnishment, or seizure for the payment of any
debts, judgments, alimony, child support, or separate maintenance owed by a
Participant nor be transferable by operation of law in the event of a
Participant’s bankruptcy or insolvency.

3.3 Employment Rights. An Eligible Employee’s election to participate in the
Plan and the Company’s acceptance of such Eligible Employee’s enrollment in the
Plan shall not be deemed to constitute a contract of employment between such
Eligible Employee and the Company or any Designated Subsidiary. No provision of
the Plan shall be deemed to give any Participant any right (i) to be retained in
the employ or other service of the Company or any Designated Subsidiary for any
specific length of time, (ii) to interfere with the right of the Company or any
Designated Subsidiary to discipline or discharge the Participant at any time,
(iii) to hold any particular position or responsibility with the Company or any
Designated Subsidiary, or (iv) to receive any particular compensation from the
Company or any Designated Subsidiary.

3.4 Withholding; Payroll Taxes. To the extent required by applicable laws and
regulations in effect at the time payroll deductions pursuant to the Plan are
made from a Participant’s wages, the Company or the Designated Subsidiary by
whom such Participant’s wages are paid shall withhold from the remaining portion
of such wages any taxes or other obligations required to be withheld from such
wages by federal, state, local, or other laws by reason of such payroll
deductions and the purchase of Shares under the Plan for the benefit of such
Participant at a price less than Fair Market Value.

3.5 Transfer Upon Death. The Plan account of a Participant may be transferred by
will or the laws of descent and distribution upon the death of such Participant,
but the Company may require any transferee of a deceased Participant’s Plan
account promptly to elect either the issuance or the sale of all of the Shares
in such Plan account pursuant to Section 2.5.

3.6 Amendment. The Board may amend the Plan at any time in whole or in part
without terminating the Plan; however, no amendment of the Plan shall decrease
the number of Shares already credited to the Plan accounts of Participants. If
the Board changes the discount from Fair Market Value at which Shares are to be
acquired under the Plan, then the Company shall not implement such change until
the then Participants have been notified of such change and have been given a
reasonable opportunity to cease participation in the Plan.

3.7 Plan Year. The plan year shall be the calendar year, except that the first
plan year began on September 1, 1996, and ended on December 31, 1996.

 

7



--------------------------------------------------------------------------------

3.8 Securities Law Compliance. The obligation of the Company to sell and issue
Shares pursuant to the Plan is subject to the approval of any governmental
authority required in connection with the authorization, issuance, or sale of
such Shares and to the satisfaction of any legal preconditions to such issuance
or sale.

3.9 Governing Law. The provisions of the Plan shall be governed by and construed
according to the laws of the State of Delaware.

3.10 Number and Gender. Unless the context otherwise requires, for all purposes
of the Plan, words in the singular include their plural, words in the plural
include their singular, and words of one gender include the other genders.

3.11 Successors. The provisions of the plan shall be binding upon and inure to
the benefit of the Company, each Participant, and their respective heirs,
personal representatives, successors, and permitted assigns (if any).

3.12 Section Titles. The titles of the various sections of the Plan are for
convenient reference only and shall not be considered in the interpretation of
the Company.

 

8